Title: From James Madison to Thomas Jefferson, 5 May 1781
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. May 5th. 1781
In compliance with your request I have procured and now send you a copy of the Constitutions &c published by order of Congress. I know not why the order in which they stand in the Resolution was varied by the committee in binding them up. The encomium on the inhabits. of Rhode Island was a flourish of a Delegate from [that] State who furnished the Committee with the acct. of its Constitution, and was very inconsiderately suffere[d] to be printed.
I am Dear Sir Yr sincere friend
J. Madison Junr.
